|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

N|COLE PALMER
Plaintiff .
v. : 3:17-CV-00371
. (JUDGE MAR|ANl)
PENNSYLVANlA STATE POL|CE, et al. :
Defendants .
ORDER

AND NOW, THlS MAY OF OCTOBER, 2018, upon review of Magistrate
Judge Carlson’s Report and Recommendations (“R&R”) (Docs. 31, 32) for clear error or
manifest injustice, lT lS HEREBY ORDERED THAT:
1. The R&Rs (Docs. 31, 32) are ADOPTED for the reasons set forth therein.
2. Defendant Frank Noonan’s l\/lotion to Dismiss Plaintiffs Comp|aint (Doc. 6), is
GRANTED. The claims against Defendant Noonan in his ofhcia| capacity are
D|SM|SSED W|TH PREJUD|CE. The claims against Defendant Noonan in his

individual capacity are D|SM|SSED W|THOUT PREJUD|CE.1

 

1 Although the Magistrate Judge recommends that Count Vlll be dismissed with prejudice as to the
PSP Defendants (Doc. 32), the Court interprets Magistrate Judge Carlson’s R&R addressing Defendant
Noonan’s Motion (Doc. 31), to which no party filed objections, as recommending dismissal of the entire
complaint against Defendant Noonan with leave to amend. Because no objections were filed to either R&R
now before the Court (Docs. 31, 32), upon review for clear error or manifest lnjustice, they are adopted
based on the Court’s understanding that leave to amend all claims against Defendant Noonan was
recommended by the Magistrate Judge. However, had this Court been presented with an objection
wherein dismissal of the intentional infliction of Emotional Distress claim (Count Vlll) against Noonan was
sought wit_h prejudice, the Court may well have sustained such an objection.

3. The Amended Motion for Partial Judgment on the Pleadings filed by the Pennsylvania

State Police (“PSP”) Defendants (Doc. 24) is GRANTED IN PART AND DEN|ED lN
PART AS FOLLOWS:

a. The PSP Defendants’ Motion is GRANTED to the extent that it seeks
dismissal of Plaintift"s claims in Counts lll-Vlll.
i. Counts ||l, lV, and V are D|SM|SSED W|THOUT PREJUDCE.
ii. Counts Vl, V|l, and Vlll are D|SM|SSED W|TH PREJUD|CE as to the

PSP Defendants.
b. The PSP Defendants’ Motion is DEN|ED to the extent that it seeks the entry
of judgment
4. Plaintiff is HEREBY GRANTED 21 days from the date of this Order to Hle an
Amended Comp|aint as to those Counts and Defendants where leave to do so has

been granted.

§

d/t,édm
F{ob&re.~uarra”ni

United States District Judge

